Citation Nr: 0831403	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  94-33 465	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neck disability, 
claimed as a pinched nerve in the neck.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana in which the RO denied service 
connection for a pinched nerve in the neck.  

By a decision dated June 5, 2000, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In June 2001, the Court vacated the Board's 
decision and remanded the matter to the Board for further 
proceedings, to include consideration of the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA). 
Subsequently, the Board remanded the claim in May 2002, 
December 2003, and March 2004.

In June 2004, the Board again denied the veteran's claim.  
The veteran appealed the Board's decision to the Court.  In 
October 2006, the Court vacated the Board's decision and 
remanded the matter to the Board for further proceedings, to 
include additional development.  It was subsequently learned, 
however, that the veteran had died in October 2005.  

In March 2008, the Court revoked its October 2006 Order and 
again vacated the Board's June 2004 decision and dismissed 
the veteran's appeal for lack of jurisdiction.
 

FINDINGS OF FACT

1.  In a July 1993 rating decision, service connection was 
denied for a pinched nerve in the neck.

2.  The Board issued a decision in June 2004 which denied 
entitlement to service connection for a neck disability, 
claimed as a pinched nerve in the neck.  

3.  The veteran died in October 2005.

4.  In a March 2008 Order, the Court vacated the Board's June 
2004 decision.


CONCLUSION OF LAW

The July 1993 RO rating decision and all subsequent decisions 
regarding service connection for a neck disability are 
vacated, and the appeal is dismissed.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in October 2005, while his 
case was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths. 
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2007).  

In accordance with this precedent, the Court vacated the 
Board's June 2004 decision and dismissed the appeal.  The 
veteran's appeal to the Board has become moot by virtue of 
his death and must be dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate any of its 
decisions upon which this case was premised.


ORDER

The RO is directed to vacate its July 1993 rating decision 
and any subsequent decision regarding the veteran's claim of 
entitlement to service connection for a neck disability, 
claimed as a pinched nerve in the neck.  The veteran's appeal 
is dismissed.



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


